FILED
                             NOT FOR PUBLICATION                            APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELLIOT NILSSON GARCIA-CASTRO,                    No. 11-73905

               Petitioner,                       Agency No. A072-321-175

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Elliot Nilsson Garcia-Castro, a native and citizen of El Salvador, petitions

for review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reopen deportation proceedings. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law. Vargas-Hernandez v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 497 F.3d 919, 921 (9th Cir. 2007). We dismiss in part and deny in part

the petition for review.

      Garcia-Castro’s undisputed deportability for a controlled-substance violation

under former 8 U.S.C. § 1231(a)(2)(B)(i) precludes us from considering his

contention that the BIA abused its discretion by denying his motion to reopen. See

8 U.S.C. § 1252(a)(2)(C); Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir.

2009) (per curiam); see also Ghahremani v. Gonzales, 498 F.3d 993, 998 n.5

(9th Cir. 2007) (“[W]ithdrawal of judicial review over final orders of deportation

also withdraws jurisdiction from motions . . . to reopen deportation proceedings for

those aliens deportable for having committed a crime enumerated in the statute.”

(citation omitted)).

      We retain jurisdiction to review questions of law and constitutional claims.

See 8 U.S.C. § 1252(a)(2)(D). But in light of the BIA’s dispositive determination

that Garcia-Castro’s motion was untimely, the BIA did not need to address his

arguments and evidence regarding prosecutorial discretion. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a general rule courts and agencies

are not required to make findings on issues the decision of which is unnecessary to

the results they reach.” (citation omitted)).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                            2                                 11-73905